IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


STATE OF PENNSYLVANIA, EX REL.              : No. 34 MM 2017
JUAN CARLOS RIVERA, IN ESSE, ONE            :
OF THE PEOPLE OF PENNSYLVANIA,              :
                                            :
                    Petitioner              :
                                            :
                                            :
            v.                              :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of April, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.